 Case: 4:20-cv-00032-CDP Doc. #: 22 Filed: 04/15/20 Page: 1 of 3 PageID #: 115




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

GERDAN SLIPFORMING, INC.,     )
                              )
        Plaintiff,            )
                              )
    vs.                       )                         Case No. 4:20 CV 32 CDP
                              )
LOCAL UNION 513 PENSION FUND, )
                              )
        Defendant.            )

                          MEMORANDUM AND ORDER

       In this action, plaintiff requests that the Court appoint an arbitrator to resolve

the parties’ underlying dispute over defendant’s assessment of withdrawal liability

against plaintiff under 29 U.S.C. §§1381-1405 of the Employee Retirement Income

Security Act of 1974, 29 U.S.C. §§ 1001 et seq. (ERISA). Withdrawal liability

disputes under ERISA must be submitted to arbitration. 29 U.S.C. § 1401(a)

(“Any dispute between an employer and the plan sponsor of a multiemployer plan

concerning a determination made under sections 1381 through 1399 under this title

shall be resolved through arbitration.”). The parties agree that this Court shall

appoint an arbitrator to resolve their underlying dispute as required by 29 U.S.C. §

1401 because they have failed to agree on the selection of an arbitrator. See 29

C.F.R. § 4221.4 (e) (“If the parties fail to select an arbitrator . . . either party or

both may seek the designation and appointment of an arbitrator in a United States
 Case: 4:20-cv-00032-CDP Doc. #: 22 Filed: 04/15/20 Page: 2 of 3 PageID #: 116




district court pursuant to Title 9 of the United States Code.”); 9 U.S.C. § 5

(“[U]pon the application of either party to the controversy the court shall designate

and appoint an arbitrator . . . .”).

       Both parties have submitted proposed arbitrators for the Court’s

consideration. Defendant objects to plaintiff’s proposed arbitrators on the grounds

that none have specialized experience in withdrawal liability cases and several

have affiliations that could “make their neutrality questionable.” Plaintiff objects

to defendant’s proposed arbitrators on the ground that none are located in St.

Louis, Missouri where the arbitration will take place. Upon consideration, the

Court concludes that appointment of an arbitrator with experience arbitrating

withdrawal liability cases is appropriate and therefore appoints Kathleen R.

Opperwall, Esq. to arbitrate the parties’ dispute. The Court notes that Ms.

Opperwall’s resume indicates the ability and willingness to travel for arbitration

disputes. The parties did not indicate in their briefing whether any of the proposed

arbitrators are able and willing to arbitrate their dispute. If Ms. Opperwall is

unable or unwilling to serve as arbitrator, the parties must request appointment of a

different arbitrator within seven (7) days of the date of this Memorandum and

Order.

       Accordingly,




                                           2
 Case: 4:20-cv-00032-CDP Doc. #: 22 Filed: 04/15/20 Page: 3 of 3 PageID #: 117




      IT IS HEREBY ORDERED that plaintiff’s amended motion for

appointment of arbitrator [15] is granted only as follows: Kathleen R. Opperwall,

Esq. is appointed to arbitrate the parties’ dispute. In all other respects, the motion

is denied.

      IT IS FURTHER ORDERED that plaintiff’s motion to appoint arbitrator

[14] is denied as moot.

      IT IS FURTHER ORDERED that as the Court has resolved the only

dispute before it that the Clerk of the Court shall terminate this case.




                                        _______________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 15th day of April, 2020.




                                           3
